Per Curiam.

The respondent was admitted to practice by this court on November 19, 1947. In this proceeding to discipline him for professional misconduct, the respondent moves to disaffirm and the petitioner cross-moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of the charges of "illegal, corrupt and unethical practices and of professional misconduct and conduct prejudicial to the administration of justice in his office as an attorney and counselor at law.” The charges stem from the respondent’s conviction on *269July 14, 1972 in the United States District Court for the Eastern District of New York, upon a verdict of guilty by a jury, of violating sections 152 and 2 of title 18 of the United States Code, in that, in March, 1966, he, along with another, knowingly and fraudulently transferred and concealed sums of money, property of a corporation, in contemplation of a bankruptcy proceeding against that corporation and with intent to defeat the Bankruptcy Law. Upon his conviction, the respondent was sentenced to imprisonment for a term of three years on each of the three counts of which he was convicted. Except for a period of four months, coupled with probation, execution of the remainder of the sentence was suspended.
After reviewing all of the evidence and the report of Mr. Justice Castaldi, we are in full accord with the findings contained in the report. Accordingly, the respondent’s motion to disaffirm the report is denied and the petitioner’s cross motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be and he hereby is disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P.J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.